Title: To George Washington from David Griffith, 31 March 1788
From: Griffith, David
To: Washington, George



Dear Sir,
March 31st 1788

The enclosed paper contains a Statement of your Subscription to the first of August last, when, by a resolution of the vestry, at their last meeting, the Pew rent was to commence in lieu of it. If it be convenient, should be greatly obliged to you for the balance. With respectful Compliments to Mrs Washington, I am, Dr Sir Your most humble & obedt Servt

D. Griffith

